Citation Nr: 1227328	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-36 428	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1962 to September 1965, during which he was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO, in pertinent part, continued the Veteran's 30 percent evaluation for PTSD.

The Veteran submitted a VA Form 21-4138 in May 2009, seeking a "total" rating for his PTSD.  Although this contact was treated as a new claim for an increased rating, the Board broadly construes this report of contact as a notice of disagreement (NOD) with the denial, although it appears to have been initially treated as a new claim by the RO.  See 38 C.F.R. § 20.201 (providing that an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review).

The RO issued a new rating decision in September 2009, continuing the Veteran's 30 percent evaluation for PTSD, and denying entitlement to individual unemployability.

In an August 2010 rating decision, the RO granted a 50 percent rating for PTSD, effective October 2008.  The August 2010 decision did not address the Veteran's claim for TDIU.  



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by near total occupational and social impairment. 

2.  A TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claims for a TDIU and an increased rating for PTSD arose at the same time and are premised on the same evidence.



CONCLUSIONS OF LAW

1.  The criteria for an increased, 100 percent, rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the Board is granting a 100 percent rating for PTSD, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (providing that the Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (indicating that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).

GAF scores ranging between 31 and 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing school).  A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  DSM-IV at 46-47.

In June 2008, the Veteran was seen in the emergency room for psychiatric symptoms.  He complained of nightmares and difficulty sleeping which had continued for years; at the time he was seen by a nurse, he denied suicidal and homicidal ideation.  He was transferred to the medical center's psychiatric intake unit.  He informed a social worker that he had difficulty sleeping, was irritable, had a poor appetite, and had lost about 25 pounds over the previous four or five months.  He was not receiving treatment for his PTSD.  He described having flashbacks, was depressed, was dissatisfied with his life, and felt that things would not improve.  He acknowledged having previous thoughts of "wish[ing] [he] wasn't here," but denied current thoughts of suicide.  

The Veteran had been self employed as a truck driver, but was currently unable to work.  He reported difficulty maintaining employment for many years.  He had been divorced since 1980, but stated that he was in a relationship and was engaged.  He continued to have some contact and interactions with his family, and his family was concerned about his emotional well being.  He also reported a history of difficulty in relationships with others.

On examination, the Veteran had difficulty recalling data.  His speech was normal.  He had no looseness of associations or flight of ideas.  He did not experience homicidal ideation, visual hallucinations, auditory hallucinations, or delusions.  He was oriented times three, and had fair insight and judgment.  The social worker provided a GAF of 50, indicating serious symptoms.  

The Veteran again went to the emergency room in August 2008.  At that time he complained of insomnia, stress, and nightmares, with increased anger and difficulty with crowds.  He denied suicidal and homicidal ideation, but acknowledged that if he were to kill himself, he would do so by jumping off of a building.  The emergency room nurse diagnosed the Veteran with a thought process disorder.  

He was transferred to the psychiatric unit, where he informed the resident physician that he had nightmares, memories of war experiences, and auditory hallucinations.  His auditory hallucinations included commands of suicide, but he felt that he had command over them.  His social interaction was limited, and he avoided information about the ongoing war.  He felt emotionally numb.  He did get between six and eight hours of sleep per night, but his sleep was interrupted by nightmares.  He was irritable, had impaired concentration, and felt jumpy.  He experienced low mood, anhedonia, and decreased appetite with weight loss.  He did not have thoughts of suicide at the time of his treatment, but related that three times in the past, most recently in 2005; he had serious thoughts of suicide.  

The Veteran was socially withdrawn, but cared deeply for his daughter and had a stable relationship with his girlfriend.  He had no disorganized speech or paranoia.  

On examination, the Veteran was anxious and down, and had an "edgy" mood, with congruent affect.  He had no delusions, but did experience auditory hallucinations.  His anxiety was not limited to his PTSD, and was noted as excessive by himself and his girlfriend.  The examiner assigned a GAF of 51, representing moderate symptoms, and gave the Veteran a prescription for citalopram.

The Veteran was seen again in August 2008, at which time he endorsed symptoms of hypervigilance, insomnia, hyperarousal, avoidance of crowds, anergia, lack of concentration, nightmares, auditory hallucinations, and flashbacks.  He had lost 40 pounds in 90 days due to not having an appetite.  A mental status examination showed that he was well groomed, had speech of normal volume, rate, and tone, linear, goal-oriented thought processes, fair judgment, and good insight.  He had a wide ranging affect, and was oriented times four.  

At a VA mental health consult in September 2008, the Veteran endorsed symptoms of intrusive thoughts, nightmares, psychological and physiological reactions in response to the news, poor sleep, poor concentration, adehonia, and irritability.  He felt hopeless and defeated.  The social worker who treated him assigned a GAF of 60, indicating moderate symptoms.  

In October 2008, the Veteran stated that he had nightmares, would get angry for no reason, and only slept for three hours each day, in catnaps.

The Veteran was seen by a VA psychiatrist, Dr. M.H., in January 2009.  The Veteran reported waking at night to check his home and sleeping with a gun under his pillow.  The Veteran lived with his 30-year-old son and his fiancée of several years.  His fiancée did not understand why he behaved the way he did.  

The Veteran was casually and neatly dressed, with short, directed speech; he sometimes mumbled.  He stated that he liked to stay by himself and was easily irritated by people and crowds.  His mood was down, and his affect constricted; he had no suicidal or homicidal ideation.  He demonstrated no overtly psychotic symptoms, but was hypervigilant bordering on paranoia.

Dr. M.H. diagnosed PTSD and dysthymia/depression.  On Axis IV, Dr. M.H. noted that the Veteran had lost his job because of problems with a supervisor, and "could never get a good professional job again."  Dr. M.H. assigned GAF of 45, indicating severe symptoms.  

In February 2009, Dr. M.H. filed another report of PTSD following a visit with the Veteran.  The Veteran had some side effects from mirtazapine, and did not feel that it had changed his nightmares or sleep patterns to any significant degree.  The Veteran continued to experience flashbacks related his military experiences, and continued to sleep with a gun.  Otherwise, Dr. M.H. reported unchanged symptomatology on mental status examination for the Veteran, and continued the assigned GAF of 45.

In April 2009, the Veteran was again treated by Dr. M.H.  The Veteran stated that the night prior to his visit, he got up four times to check the perimeter of his house.  He never felt comfortable without a gun, and believed that this had cost him jobs in the past, because others did not feel safe around him with his gun.  He had attempted to be a truck driver, because it would involve less human interaction; but could not handle the noise and commotion that were involved.  He indicated that he had not been able to work full time for 10 years.  The Veteran still lived with his son and his fiancée.  He continued to be hypervigilant, and had a down mood, with a constricted affect.  Dr. M.H. assigned a GAF of 40.  

The Veteran was provided a VA examination in June 2009.  He informed the examiner that he self-isolated, had a temper, and had difficulty getting along with others.  He had sleep disturbances, with difficulty falling asleep and interruptions during sleep.  He experienced daily intrusive thoughts, and was anxious 95 percent of the time.  He was easily startled, hypervigilant, and intolerant of crowds.  

The Veteran was not working, and had last worked ten years prior.  His previous job was in sales, and he left after four or five years of employment, following a disagreement with his supervisor.  

The Veteran lived with his son.  He was divorced, but was close to his two children.  He denied having any close friends.  His social activities included watching television and occasionally going to church.  He generally had limited recreational and leisure pursuits, and did not have a lot of interests.  

On mental examination, the Veteran was casually and appropriately dressed.  He was able to interact with the examiner, and had no loosened associations or flight of ideas.  He did not demonstrate bizarre motor movements or tics.  The Veteran had a tense mood, with appropriate affect.  There was no homicidal or suicidal ideation or intent, and he had no delusions, hallucinations, ideas of reference, or suspiciousness.  He was oriented times three, and his memory, both remote and recent, appeared adequate to the examiner.  His insight, judgment, and intellectual capacity were adequate.  He was able to handle his hygienic and food-related needs.  

The examiner diagnosed PTSD, and noted that the Veteran had "some impairment of interpersonal interactions."  He assigned a GAF of 54.  He opined that the Veteran had moderate and persistent symptoms of PTSD with no remissions.  

The examiner opined that the Veteran's psychiatric symptoms impaired his employment and social functioning.  Specifically, the examiner stated that because of the intensity, duration, and character of the Veteran's psychiatric symptoms, employment, either sedentary or active, would be "problematic."

The Veteran again saw Dr. M.H. in August 2009.  The Veteran stated that he remained sensitive to noises at night, such as from his icemaker.  The Veteran continued to sleep with a gun, and always kept the gun with him, stating that he did not feel safe without it.  He continued to live with his son and his fiancée.  During the consult, his mood was down, and his affect constricted.  He demonstrated hypervigilance bordering on paranoia.  Dr. M.H. diagnosed PTSD and dysthymia/depression, and assigned the Veteran a GAF of 40.

In December 2009, the Veteran again visited Dr. M.H.  He experienced nightmares several nights per week concerning the military, and would wake up multiple times each night to check the perimeter of the house.  He did not feel rested upon awakening.  The Veteran continued to demonstrate a "down" mood and restricted affect.  He did not have overt psychotic symptoms, by still was hypervigilant.  Dr. M.H. continued the Veteran's diagnoses of PTSD and dysthymia/depression, as well as the GAF of 40.

The Veteran was next seen in May 2010.  According to Dr. M.H.'s report, there were "no new major changes" since his December 2009 visit.  He continued to experience nightmares and rely on his gun for feeling safe.  He still lived with his son and his fiancée.  There was no change in the Veteran's diagnoses or GAF.

Although the Veteran has been diagnosed as having psychiatric disabilities other than PTSD, including depression and dysthymia, the portion of the Veteran's impairment that is due to PTSD has not been distinguished from that portion which is due to other psychiatric disabilities.  

Where the symptoms of a service-connected disability cannot be distinguished from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id.

Analysis

The evidence reflects that the Veteran has not engaged in any significant, full time employment since approximately 2000; and the June 2009 examiner stated that any type of employment would be "problematic."  When he was employed previously, the Veteran had disputes with coworkers; and lost at least one job because of a dispute with a supervisor.  He attempted to find work that allowed him to be alone, but was not successful.

Consistent with these findings, the Veteran has frequently been assigned GAF scores of 50 or lower, indicating serious symptoms, and an inability to keep a job or have friends.  DSM IV.  

The examiner who provided the VA examinations has assigned GAF's indicative of only moderate impairment, but on the most recent examination he cast significant doubt on the Veteran's ability to be employed or function socially.  In addition to commenting that any employment would be "problematic," he noted that the Veteran was isolated and had no friends.

The weight of the evidence is in favor of a finding that the Veteran has total occupational impairment.  

Although the Veteran has maintained ties with his children and fiancée, and reportedly attends church on occasion; the evidence demonstrates near total social impairment.  The Veteran does not have relationships with anyone outside of his children and fiancée, and that he does not have friends.  He demonstrates hypervigilance bordering on paranoia, and insists on having a gun with him at his home, including while sleeping

He has experienced such symptoms as social isolation, anxiety, depression, impaired memory and concentration, difficulty sleeping, nightmares, flashbacks, some suicidal ideation, and hypervigilance.  On multiple occasions the Veteran has had to seek emergency room treatment for PTSD symptoms, and he has experienced thoughts of suicide.

In sum, throughout the period of time on appeal, the Veteran has not been employed, and has been generally socially isolated, except for his relationships with his children and fiancée.  The evidence most nearly approximates the criteria for a 100 percent rating for the entire appeal period, amounting to near total occupational and social impairment.  38 C.F.R. § 4.7.

Accordingly, the Board finds that an increased, 100 percent, rating for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).

The current claim for a TDIU and an increased rating for PTSD have been recognized as arising at the same time and involving the same evidence.  The Veteran's only service-connected disability is PTSD.  Hence the grant of an increased 100 percent rating for PTSD renders the claim for a TDIU moot.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001); see Locklear v. Shinseki, 24 Vet. App. 311, 318, foot note 2 (2011).  The appeal as to the TDIU issue during those periods is therefore, dismissed.


ORDER

Entitlement to an increased, 100 percent, rating for PTSD is granted.

The appeal as to entitlement to a TDIU is dismissed.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


